DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This final action is in response to applicant's response on January 11, 2022. Claims 1-16 are pending and have been considered as follows.

Response to Arguments
	Applicant’s amendments/arguments with respect to the objections to the Specification have been fully considered and are persuasive. Therefore, the objections to the Specification has been withdrawn.
	
	Applicant’s amendments/arguments with respect to the objections to the Drawings have been fully considered and are persuasive. Therefore, the objections to the Drawings has been withdrawn.
	
	Applicant’s arguments with respect to rejections of claims 8-16 under 35 USC §112(a) have been fully considered and are not persuasive. Specifically, applicant argues “based on the specification’s description of the “navigation unit” and the “evaluation unit”, as well as well-known knowledge in the art, one of ordinary skill in the art would have understood that the 
	The Examiner has carefully considered applicant’s arguments and respectfully disagrees. The rejections to claims 8-16 under USC §112(a) and §112(b) are associated the claim interpretation of claim 8. Specifically, the limitations “a navigation system” and “an evaluation unit” in claim 8 have been interpreted under 35 U.S.C. 112(f). The specification does not disclose the corresponding structure, material or acts for the claimed functions. The examiner is unable to find the corresponding structure or hardware in the specification for the claimed navigation system or evaluation unit. Applicant’s specification appears to describe the navigation system and evaluation unit in terms of the functions performed and merely repeats the language “navigation system” and “evaluation unit” throughout.

	Applicant’s arguments/amendments with respect to rejections of claims 1, 2, 4, 8-11, and 13 under 35 U.S.C. 102 have been fully considered, but are moot because the new ground of rejection does not rely on reference Quovard (WO2017/053357) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “the navigation system is configured to” and “the evaluation unit … (which) automatically evaluates” in independent claim 8.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in claim 8, the limitations “a navigation system” and “an evaluation unit” have been interpreted under 35 U.S.C. 112(f) (see claim interpretation above). However, the specification does not disclose the corresponding structure, material or acts for the claimed functions. The examiner is unable to find the corresponding structure or hardware in the specification for the claimed navigation system or evaluation unit. Applicant’s specification 

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “a navigation system” and “evaluation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner is unable to find the corresponding structure or hardware in the specification for the claimed navigation system or evaluation unit. Applicant’s specification appears to describe the navigation system and evaluation unit in terms of the functions performed and merely repeats the language “navigation system” and “evaluation unit” throughout (See rejection under 35 U.S.C 112(a) 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by
Peters (US20160086285 A1) in view of Kukreja (US20200088529 A1).
	
	Regarding claim 1, Peters teaches a method (Abstract, method) for improving the ride comfort of a transportation vehicle ([0002] to promote and/or reward risk mitigation, alerts or warnings to a user about upcoming safety hazards(comfort)), the method comprising:
	planning a first driving route by a navigation system ([0050] a personal navigation device 110 may receive (step 402 in Fig. 4) travel route information);
	automatically detecting at least one road parameter of the first driving route by a sensor system of the transportation vehicle ([0078] sensor to detect road features; [0088] one or more sensors may be used to determine road conditions);
	automatically evaluating the ride comfort of the first driving route taking into account the road parameter (Figs. 2- 4, [0050]- [0054], [0033]- [0038]; sources: road hazard information (e.g. condition of road (e.g., new, worn, severely damaged with sink-holes, severely damaged with erosion, gravel, dirt, paved, etc.)), construction, weather, geographic information), the automatic evaluation utilizes a points scale ( Figs. 2-4, [0050]-[0054], risk value)
	wherein comfort-relevant variables of the first driving route based on the at least one road parameter are assigned point values over at least one section of the first driving route and an entirety of the first driving route (Fig. 4, [0050]- [0054], risk value, aggregate risk values for all road segments), and 
	automatically summing the plurality of point values of the comfort-relevant variables corresponding to the at least one section and the entirety of the first driving route to determine a point sum (Fig. 4, [0050]-[0054], risk value, aggregate risk values for all road segments), wherein the point sum is indicative of an overall comfort level of the first driving route ( [0064]-[0067], [0099] The road segment safety rating determined may be combined with safety ratings for a plurality of other road segments to establish an overall route or trip safety rating); and 	
	one of (i) in response to the point sum being below a target comfort level point sum, using the first driving router, and (ii) in response to the point sum being above a target comfort level point sum, planning an alternative driving route ([0007], [0092], [0099], Fig 10A and 10B and corresponding paragraphs; steps 910-916 in Fig. 9, [0128]-[0133], comparing rating with a threshold to recommend an alternative driving route if the rating above the threshold).

	Peters does not explicitly teach but Kukreja teaches comfort-relevant variables that offer low comfort to a user are assigned a high point value of a plurality of point values of the points scale and comfort-relevant variables that offer high comfort to the user are assigned a low point value of a plurality of point values of the points scale ([0023]-[0024], the higher the score the lower the safety(comfort));
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify a road segment safety rating, as taught by Peters, assigning a low point value to comfort-relevant variables that offer high comfort, as taught by Kukreja, as Peters and Kukreja are directed to  vehicle route planning (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of assigning a low point value to comfort-relevant variables that offer high comfort and predictably applied it in the road segment safety rating of Peters to select a safest route (the lowest score) for a user (Kukreja, [0021] a lower route safety score indicates a safer route, and the route with the lowest route safety score is selected).

	Regarding claim 2, Peters teaches further comprising storing the at least one road parameter in an external storage location accessible via a wireless communication connection (Peters [0029], [0079], [0105], the data collected by vehicle sensor; sensor data may be transmitted via short-range communication systems 712 or other communication networks (to other nearby vehicles. Additionally, the sensor data may be transmitted via a telematics).
	

	Regarding claim 4, Peters teaches the road parameter is selected from the group comprising a curve radius, a driving route length, a gradient of the first driving route, an altitude profile of the first driving route, a roughness of a road of the first driving route, a surface structure of a road of the first driving route, a traffic flow and any combinations thereof (Peters, [0077] condition of road segment, e.g., newly resurfaced, severely damaged).


	Regarding claim 8, Peters teaches a driver assistance system for improving the ride comfort of a transportation vehicle ([0002] to promote and/or reward risk mitigation, alerts or warnings to a user about upcoming safety hazards(comfort)), the drive assistance system comprising: 
a navigation system ([0040], personal navigation device in Fig. 1); 
a data input ([0146], [0157], a destination (either by driver input or as predicted by the system, Data source 104 and 106 in Fig. 1 may provide information to the computing device 102); and 
([0092] The recommendation module 614 may evaluate the safety rating to determine whether it is at or above a predetermined safety threshold), 
	wherein the navigation system is configured to plan a first driving route ([0050] a personal navigation device 110 may receive (in step 402 in Fig. 4) travel route information), - 5 -App. No.: 16/762,239 52461-319767 
	wherein the data input receives at least one road parameter of the first driving route, which is determined by a sensor system of the transportation vehicle ([0078] sensor to detect road features; [0088] one or more sensors may be used to determine road conditions), 
	wherein the evaluation unit automatically evaluates the ride comfort of the first driving route, taking into account the at least one road parameter (Figs. 2- 4, [0050]- [0054], [0033]- [0038]; sources: road hazard information (e.g. condition of road (e.g., new, worn, severely damaged with sink-holes, severely damaged with erosion, gravel, dirt, paved, etc.), construction, weather, geographic information), 
	the automatic evaluation utilizes a points scale (Figs. 2-4, [0050]- [0054], risk value), wherein comfort-relevant variables of the first driving route based on the at least one road parameter are assigned point values over at least one section of the first driving route and an entirety of the first driving route (Fig. 4, [0050]- [0054], risk value, aggregate risk values for all road segments), 
	 wherein the evaluation unit automatically sums the plurality of point values of the comfort- relevant variables corresponding to the at least one section and the entirety of the first driving route to determine a point sum (Fig. 4, [0050]-[0054], risk value, aggregate risk values for all road segments), wherein the point sum is indicative of an overall comfort level of the first driving route ( [0064]-[0067], [0099] The road segment safety rating determined may be combined with safety ratings for a plurality of other road segments to establish an overall route or trip safety rating), and 
	wherein one of (i) the navigation system uses the first driving route in response to the point sum being below a target comfort level point sum, and (ii) the navigation system plans an alternative driving route in response to the point sum being above a target comfort level point sum ([0007], [0092]- [0099], Fig 10A and 10B and corresponding paragraphs; steps 910-916 in Fig. 9, [0128]-[0133], comparing rating with a threshold to recommend an alternative driving route if the rating above the threshold).
	Peters does not explicitly teach but Kukreja teaches comfort-relevant variables that offer low comfort to a user are assigned a high point value of a plurality of point values of the points scale and comfort-relevant variables that offer high comfort to the user are assigned a low point value of a plurality of point values of the points scale ([0023]-[0024], the higher the score the lower the safety(comfort));
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify a road segment safety rating, as taught by Peters, assigning a low point value to comfort-relevant variables that offer high comfort, as taught by Kukreja, as Peters and Kukreja are directed to vehicle route planning (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of assigning a low point value to comfort-relevant variables that offer high comfort and predictably applied it in the road segment safety rating of Peters to select a safest route (the lowest score) for a user (Kukreja, [0021] a lower route safety score indicates a safer route, and the route with the lowest route safety score is selected).

Peters, [0102] external cameras and proximity sensors).

	Regarding claim 10, Peters teaches a transportation vehicle including the driver assistance system of claim 8 (Peters [0105] The data collected by vehicle sensor 711 may be stored and/or analyzed within the vehicle 710, a driving analysis computer 714 integrated into the vehicle).

Regarding claim 11, please see the rejection above with respect to claim 2, which is commensurate in scope to claim 11, with claim 2 being drawn to a method, claim 11 being drawn to a corresponding system.

Regarding claim 13, please see the rejection above with respect to claim 4, which is commensurate in scope to claim 13, with claim 4 being drawn to a method, claim 13 being drawn to a corresponding system.


Claims 3, 5-7, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Peters (US20160086285 A1) in view of Kukreja (US20200088529 A1) and further in view of Lu (US 20140195112 A1).

Regarding claim 3, Peters as modified by Kukreja does not explicitly teach further 
 However, Lu discloses further comprising selecting a driving mode ([0029], the controller may be configured to exercise active control of the actuatable suspension system elements only when an abnormal road surface condition is encountered. During normal road conditions, the estimator means and its associated active suspension system elements and sensors may remain inactive) and planning the first driving route and/or the alternative driving route in response thereto ( at least [0119] and [0212], abnormal roads having large degrees of severity are farther along the vehicle's current route (i.e., outside current sensor detection range), the vehicle controller may notify the driver of the pending road conditions and may also be configured to present one or more alternative routes to the driver). 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle route planning, as taught by Peters as modified by Kukreja, selecting a driving mode and planning the first driving route and/or the alternative driving route in response, as taught by Lu, as Peters, Kukreja and Lu are directed to vehicle navigation and control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of mitigating negative effects on ride and passenger comfort resulting from contact between the vehicle wheels and the abnormal road surface feature (Lu, [0125]), and predictably applied it to improve the vehicle route planning of Peters as modified by Kukreja.		
Regarding claim 12, please see the rejection above with respect to claim 3, which is commensurate in scope to claim 12, with claim 3 being drawn to a method, claim 12 being drawn to a corresponding system.

Regarding claim 5, Peters as modified by Kukreja does not explicitly teach but Lu discloses further comprising automatically adjusting at least one chassis parameter to improve the ride comfort based on a result of the automatic evaluation of the first driving route or in response to the recognition that a road section requiring the chassis parameter is immediately ahead ([0029], exercise active control of the actuatable suspension system elements only when an abnormal road surface condition is encountered ) the chassis parameter being selected from the group comprising a chassis damping, a chassis suspension, a setting of an active stabilizer and any combination thereof (at least [0002] and [0021], active suspension system where such characteristics as suspension travel or height, suspension damping, suspension stiffness, and suspension force are adjustable in real time with actuation response times low enough to enable suspension system control responsive to predicted or actual abnormal road conditions encountered by a vehicle wheel). 	 	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle route planning, as taught by Peters as modified by Kukreja, selecting a driving mode and planning the first driving route and/or the alternative driving route in response, as taught by Lu, as Peters, Kukreja and Lu are directed to vehicle navigation and control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of mitigating negative effects on ride and passenger comfort resulting from contact between the vehicle wheels and the abnormal road surface feature (Lu, [0125]), and predictably applied it to improve the vehicle route planning of Peters as modified by Kukreja.		
Regarding claim 14, please see the rejection above with respect to claim 5, which is 

	Regarding claim 6, Peters as modified by Kukreja does not explicitly teach but Lu discloses further comprising an execution of a braking intervention and / or a steering intervention in response to a sensor-determined finding that a road section requiring the braking intervention and/or the steering intervention is immediately ahead ([0019]vehicle sensors designed to monitor various vehicle parameters and environmental conditions external to the vehicle; [0155]due to heavy traffic in adjacent lanes or where the vehicle is driven at high speed under conditions where the driver may be unable to respond to adverse conditions properly and in a timely fashion, the active suspensions' effectiveness is limited and vehicle safety measures such as collision mitigation by braking and/or steering will be initiated).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle route planning, as taught by Peters as modified by Kukreja, selecting a driving mode and planning the first driving route and/or the alternative driving route in response, as taught by Lu, as Peters, Kukreja and Lu are directed to vehicle navigation and control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of mitigating negative effects on ride and passenger comfort resulting from contact between the vehicle wheels and the abnormal road surface feature (Lu, [0125]), and predictably applied it to improve the vehicle route planning of Peters as modified by Kukreja.	
	Regarding claim 15, please see the rejection above with respect to claim 6, which is commensurate in scope to claim 15, with claim 6 being drawn to a method, claim 15 being drawn 

Regarding claim 7, Peters as modified by Kukreja does not further comprising the force decoupling of a passenger cell of the transportation vehicle.
 However, Lu discloses further comprising the force decoupling of a passenger cell of the transportation vehicle ([0021], characteristics as suspension travel or height, suspension damping, suspension stiffness, and suspension force are adjustable in real time with actuation response times low enough to enable suspension system control responsive to predicted or actual abnormal road conditions encountered by a vehicle wheel; [0125] suspension stiffnesses and/or damping characteristics at one or more of the vehicle wheels are adjusted so as to prevent or mitigate negative effects (forces acting on the vehicle transferred directly to the occupant) on ride and passenger comfort resulting from contact between the vehicle wheels and the abnormal road surface feature ).	 	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the vehicle route planning, as taught by Peters as modified by Kukreja, selecting a driving mode and planning the first driving route and/or the alternative driving route in response, as taught by Lu, as Peters, Kukreja and Lu are directed to vehicle navigation and control (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of mitigating negative effects on ride and passenger comfort resulting from contact between the vehicle wheels and the abnormal road surface feature (Lu, [0125]), and predictably applied it to improve the vehicle route planning of Peters as modified by Kukreja.

Regarding claim 16, please see the rejection above with respect to claim 7, which is .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.	
/J.W./         Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666